UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7548


ANDRE MICHAEL SPATES,

                  Petitioner - Appellant,

          v.

JOHNNY HAWKINS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:16-hc-02008-D)


Submitted:   January 31, 2017               Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andre Michael Spates, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Andre Michael Spates seeks to appeal the district court’s

order dismissing as time-barred and, alternatively, dismissing

as without merit his 28 U.S.C. § 2254 (2012) petition.                                The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.     § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies        this   standard    by

demonstrating         that     reasonable       jurists     would     find   that     the

district       court’s      assessment   of     the    constitutional        claims    is

debatable      or     wrong.     Slack   v.      McDaniel,      529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Spates has not made the requisite showing.                      Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss    the    appeal.           We   dispense     with    oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3